Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 2-11, filed 10/11/2021, with respect to Claims 15-34 have been fully considered and are persuasive.  The USC 102 rejection of 7/27/2021 has been withdrawn. 
The claim objections of 7/27/2021 are withdrawn.
The USC 112 rejections of 7/27/2021 are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 1/26/2022.
The application has been amended as follows: 
Claim 15 line 8, "such that it" is replaced with "such that the elongated plunger rod holder"
Claim 15 line 16, "first position the" is replaced with "first position, the"
Claim 15 line 21, "second position the" is replaced with "second position, the"
Claim 15 line 24, "structure , moving" is replaced with "structure, moving"
Claim 25 line 9, "second position thereby" is replaced with "second position, thereby"
Claim 27 line 5, "claimed in claim 1" is replaced with "claimed in claim 15" 
Claim 27 lines 5-6, "configured to be received by the housing" is removed.
Claim 29 lines 6-7, "rod in proximal" is replaced with "rod in a proximal"
Claim 29 line 8, "such that it" is replaced with "such that the elongated plunger rod holder"
Claim 29 line 17-18, "first position the" is replaced with "first position, the"
Claim 29 line 22, "second position the" is replaced with "second position, the"
Claim 29 line 26, "it moves" replaced with "the plunger rod moves"
Claim 30 line 7, "first position the" is replaced with "first position, the"
Claim 31 line 2, "second position the" is replaced with "second position, the"
Claim 32 lines 4-5, "extending portion a second" is replaced with "extending portion of a second"
Reasons for Allowance
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 15, the prior art fails to disclose singly or in combination before the effective filing date, the claimed administration assembly. 
	The closest prior art of record is Hirschel (US Patent Pub. 20160008541). Hirschel teaches an administration assembly for a medicament delivery device, comprising: a housing having an open distal end and an open proximal end; an end cap positioned within the open distal end such that the end cap is fixed to the housing; a plunger rod positioned with the housing; a first resilient member configured to bias the plunger rod in the a proximal direction, an elongated plunger rod holder configured to receive the plunger rod; and an activation sleeve slidably positioned within the open proximal end and configured to receive a portion of the plunger rod holder, and configured to move axially from a first position relative to the plunger rod holder to a second position, wherein the activation sleeve is configured to be biased towards the first position, and wherein the plunger rod holder has a first hold and release structure and the plunger rod has a second hold and release structure, wherein in the first position the activation sleeve is configured to maintain the first hold and release structure in an 
Hirschel does not teach or render obvious an administration assembly comprising an end cap positioned within the open distal end such that the end cap is rotationally and axially fixed to the housing; and an elongated plunger rod holder axially and rotationally fixed to the end cap such that it is axially and rotationally fixed relative to the housing, where the plunger rod holder is configured to receive the plunger rod. 
Regarding independent claim 29, the prior art fails to disclose singly or in combination before the effective filing date, the claimed administration assembly.
The closest prior art of record is Hirschel (US Patent Pub. 20160008541). Hirschel teaches an administration assembly comprising: a housing having an open distal end; an end cap positioned within the open distal end such that the end cap is fixed to the housing; a plunger rod positioned with the housing; a first resilient member positioned within the plunger rod to bias the plunger rod in the proximal direction; an elongated plunger rod holder surrounding a portion of the plunger rod; an activation sleeve positioned circumferentially around a portion of the plunger rod holder, where the activation sleeve moves axially from a first position relative to the plunger rod holder to a second position; and a second resilient member that biases the 
Hirschel does not teach or render obvious an administration assembly comprising an end cap positioned within the open distal end such that the end cap is rotationally and axially fixed to the housing; and an elongated plunger rod holder axially and rotationally fixed to the end cap such that it is axially and rotationally fixed relative to the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783